Citation Nr: 1732643	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-27 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for benign prostatic hyperplasia with lower urinary tract symptoms.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to January 1983, and from July 2009 to August 2010, with service in Iraq.  The Veteran has served in the National Guard from 1985 to the present.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the claims for service connection.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to active military service.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to active military service.

3.  The evidence is at least evenly balanced as to whether the Veteran's benign prostatic hyperplasia with lower urinary tract symptoms was incurred during active military service.




CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for benign prostatic hyperplasia with lower urinary tract symptoms are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below concerning the claims for entitlement to service connection, the Board will not discuss further whether those duties have been accomplished.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a); VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (Mar. 2, 2017) (noting that Compensation Service has determined that sensorineural hearing loss constitutes an organic disease of the nervous system); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'"). 

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On appeal, the Veteran has averred that he has a bilateral hearing loss disability that was aggravated during service, specifically during his deployment in Iraq due to exposure to acoustic trauma, to include mortar and rocket fire.  The audiometric findings on the March 2011 VA examination reflects that the auditory threshold in at least one frequency in each ear was 40 decibels or greater.  He has thus met the current disability requirement. 

While an enlistment report of medical examination is not available, an undated pre-deployment administrative record reflects that the Veteran was given a permanent profile for bilateral hearing loss and knee pain, and requested a grant for a medical waiver prior to the Veteran's deployment to Iraq.  A July 2010 Hearing Conservation Data reflects a pre-deployment audiogram from July 2009 and a post-deployment audiogram from July 2010.  The July 2009 pure tone audiometry test results were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
10
5
20
40
70
LEFT
15
20
25
65
60

The July 2010 pure tone audiometry test results were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
20
10
15
55
75
LEFT
20
15
20
60
60

In his June 2010 post-deployment health assessment, the Veteran reported that he was placed on quarters or given a profile due to his trouble hearing.  He also noted that he used ear protection most days while deployed.

April 2011 VA treatment records reflects significant noise exposure in Iraq and in the Veteran's current job with the National Guards.  The physician stated that a review of the Veteran's audiograms showed high frequency sensorineural hearing loss with normal speech recognition threshold in the speech frequency.  The physician assessed the Veteran with high frequency sensorineural hearing loss likely related to noise exposure in the military with tinnitus.

An August 2011 VA audiological examination reflects that the Veteran had decreased hearing for a couple of years.  He stated that during active service, he was exposed to noise from heavy equipment, mortars, and rockets, and that his occupational noise exposure in his civilian job for the National Guard from 1985 to the present included noise from heavy machinery.  He also reported recreational noise exposure from hunting and shooting.  He stated that his tinnitus was constant and that he first noticed it in December 2010.  The pure tone audiometry test results were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
5
5
10
60
75
LEFT
10
5
10
65
60

The results of the speech discrimination score (Maryland CNC word list) were as follow:

RIGHT EAR
100%
LEFT EAR
94%

The examiner noted that the Veteran's July 2009 audiological evaluation showed bilateral hearing loss for the frequencies 3000 Hz and 4000 Hz, and that a July 2010 evaluation showed essentially no change in that preexisting hearing loss.  The examiner opined that the Veteran did not have an aggravation of his hearing loss during his active duty between July 2009 and July 2010, and that without audiological evaluations prior to July 2009 for comparison, it was his opinion that active duty did not aggravate the Veteran's hearing loss.  Likewise, the examiner found that because the Veteran first noticed tinnitus in December 2010, it was less likely than not that the condition was due to or the result of noise exposure in the military. 

During his March 2017 hearing, the Veteran testified that he first noticed his tinnitus and increased hearing problems during his deployment.  He stated that he had always had some hearing problems, but that it worsened during service because he was exposed to mortar noise and rocket attacks, one of which exploded about 100 yards from him.  

At the outset, the Board finds that the evidence demonstrates that the Veteran has a current tinnitus disability.  At his August 2011 VA examination and March 2017 Board hearing, the Veteran contended that he had ringing in his ears, which had started in service and had continued to the present.  Further, the Veteran reported that he was exposed to mortar noise and rocket attacks, one of which exploded about 100 yards from him.  The Board notes that while the Veteran's STRs do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, the Veteran is competent to assert the occurrence of an in-service injury, to include noise exposure.  See Gottveit v. Brown, 5 Vet. App. 91 (1991).  Thus, the question is one of nexus.

Here, the Veteran reported at his August 2011 VA examination and March 2017 Board hearing that he first noticed his tinnitus within one year of separation from active service.  Specifically, the Veteran had active service until August 2010, and he reported that he first noticed his tinnitus in December 2010, five months after service.  There is nothing to directly contradict the Veteran's assertions that he experienced tinnitus within one year of service, and the Board finds no reason to question the veracity of the Veteran's assertions in this regard, and such assertions are deemed credible.  Therefore, while there is no documented evidence of tinnitus during service, there are competent, credible lay assertions indicating that tinnitus manifested within one year of the Veteran's military service.  As such, service connection is warranted for tinnitus. 

In regards to the bilateral hearing loss, the Board finds that there has been an aggravation of pre-existing hearing loss as a result of the Veteran's military service.  The audiological examinations from July 2010 show a threshold shift in the right ear of 15dB at 3000Hz, 10dB at 500Hz, and 5dB at 1000Hz and 4000Hz.  Further, there was a 5dB threshold shift in the left ear at 500Hz.  In addition, the Board notes that there is a negative medical nexus opinion regarding the etiology of the Veteran's bilateral hearing loss.  The March 2011 VA opinion is flawed, however, because the examiner based her opinion in part on the lack records prior to July 2009, and she did not address the Veteran's statements that his hearing had worsened during service or discuss the impact of his noise exposure during service.  The opinion is therefore entitled to little, if any, probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006).  On the other hand, the March 2011 VA physician noted the Veteran's in-service acoustic trauma, as well as his exposure to noise in his current work for the National Guard, and opined that his bilateral hearing loss was likely related to noise exposure in the military. 

The evidence is thus at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Urinary Disorder

STRs do not include an enlistment or separation report of medical examination.  Nevertheless, post-deployment STRs in June and July 2010 2010 reflect that the Veteran had urinary urgency for the past six months and had been prescribed Detrol, but that his symptoms persisted.  

An August 2011 VA examination report reflects that approximately one year ago the Veteran developed hesitancy, intermittency, and post-void dribbling associated with urgency and frequency.  The Veteran was initially treated for a hyperactive bladder with an antispasmodic agent, and more recently he was treated with tamsulosin.  The Veteran reported that this medication was "overall good" and had reduced his symptoms.  The examiner found that the Veteran did not suffer from urinary incontinence or a chronic kidney disease, and did not use pads or diapers.  The Veteran reported tolerating his Flomax without orthostatic hypotension or detrimental sexual impact.  The examiner diagnosed benign prostatic hyperplasia, lower urinary tract symptoms, addressed with tolerated alpha-blocker.  The examiner found that the Veteran's complaints of urgency, frequency, intermittency, and post-void dribbling had largely abated on his current therapy.  As such, the VA examiner opined that the Veteran's benign prostatic hyperplasia was not due to military service or to exposures from Southwest Asia duty, but was secondary to the normal aging process.

During his March 2017 hearing, the Veteran testified that he did not have urinary problems prior to his deployment to Iraq, and that his condition began about halfway through his deployment.  He stated that he was prescribed medication during his deployment, which did not relieve his condition, and that he reported it when he returned from Iraq.  He stated that he eventually saw a specialist and underwent surgery for the condition.  He reported that he still saw the specialist every six months and continued to take medication.  He testified that he had a voiding dysfunction and went to the bathroom more than once an hour. 

Upon review of the evidence, the Board finds that service connection for an urination condition is warranted.  As an initial matter, the Veteran has met the current disability requirement.  He was diagnosed with benign prostatic hyperplasia, lower urinary tract symptoms in August 2011, and during his March 2017 hearing he testified that he continued to experience symptoms and take medication for his condition despite undergoing surgery. 

The Board acknowledges the August 2011 VA examiner's opinion that the Veteran's current urinary condition was not due to military service or to exposures from Southwest Asia duty, but instead secondary to the normal aging process.  However, the VA examiner did not provide a rationale for her opinion and did not fully consider the Veteran's credible statements regarding the continuity of symptomatology of his urinary condition.  As such, the VA examiner's opinion has little probative weight.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (discussing failure to consider a veteran's lay statements).

In addition, the Veteran is competent to report certain types of in-service symptoms and injuries, which are capable of lay observation, such as urinary voiding and incontinence during service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the Veteran is competent to report the type and frequency of his urinary problems during service, as well as whether his current urinary problems are similar in type and frequency as that experienced since service.  There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of the statements in his post-deployment STRs, to the August 2011 VA examiner, and during his March 2017 hearing.  Further, the Board notes that the Veteran served in active duty until August 2010, during which time he reported urinary problems, and that he was diagnosed with benign prostatic hyperplasia in August 2011, within one year of separation of service.  Moreover, while the August 2011 VA examiner stated that the Veteran's condition had largely abated on his current therapy, this nevertheless implies that the Veteran continued to experience urination problems at a pertinent point during his appeal.  

The evidence is thus at least evenly balanced as to whether the Veteran's benign prostatic hyperplasia with lower urinary tract symptoms is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for benign prostatic hyperplasia with lower urinary tract symptoms is granted.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


